Case 1:21-cv-05253-AT Document 7 Filed O@é2 Race
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

=i DOC#:
( DATE FILED: _ 6/24/2021

  
 

Matthew J. Oppenheim

4530 Wisconsin Avenue NW, Sth Floor
Washington, DC 20016

T: (202) 450-3958

matt@oandzlaw.com | www.oandzlaw.com

June 23, 2021
VIA ECF

Analisa Torres, United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

Torres NYSDChambers@nysd.uscourts.gov

Re: UMG Recordings, Inc., et al. v. Frontier Communications Corporation,
Case No. 1:21-cv-05050-AT; In re Frontier Communications Corporation,
Case No. 1:21-cv-05253-AT (related case)

Dear Judge Torres:

Pursuant to Your Honor’s Individual Practices, the parties submit this joint letter in
connection with Plaintiffs’ Motion to Withdraw the Bankruptcy Reference filed on June 14, 2021
in Jn re Frontier Communications Corporation, Case No. 1:21-cv-05253-UA [ECF No. 1].
Plaintiffs originally filed the motion in the bankruptcy proceeding Jn re Frontier
Communications Corporation, Case No. 20-22476 (RDD) on June 9, 2021 [ECF No. 1898], the
motion was transferred to the U.S. District Court of the Southern District of New York, and
today the case was accepted as related to UMG Recordings, Inc., et al. v. Frontier
Communications Corporation, Case No. 1:21-cv-05050-AT.

The parties jointly respectfully request that the Court waive the pre-motion letter
requirement for the filing of Plaintiffs’ motion. The parties have stipulated to, and jointly
request that the Court enter, the following briefing schedule for this motion: Defendant/Debtor’s
response will be due June 24, 2021, and Plaintiffs’ reply will be due July 1, 2021.

GRANTED.
SO ORDERED.

Dated: June 24, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
